DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 20 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention of Group II, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on March 21, 2022.  Examiner acknowledges Applicant’s assertion that there would not be a serious search and/or examination burden if restriction was not required.  In response, Examiner maintains the restriction mailed January 31, 2022 because separate class and key word searches are required for method steps vs product limitations.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation "the first pair of filaments" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, this is interpreted as “the first pair of wires”.  Similarly, “the second pair of filaments” in line 2 is interpreted as “the second pair of wires”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1-2, 4, 6-9, 11-14 and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gold et al. (Gold), US 5,037,404.
Regarding claim 1, Gold discloses a medical device (catheter 10, col 2 line 21, as shown in Figs. 1 and 2), comprising: an elongate member (extrusion 12, col 2 line 30) having a proximal end region, a distal end region and an outer surface (see annotated Fig. 1 below); a plurality of filaments (braided wire sheath 16, col 2 lines 32-33) braided together in a first braided pattern (first braided pattern forming a strand angle of 60 degrees, col 2 lines 49-60) along a first braided region (first braided region, see annotated Fig. 2 below) of the elongate member, wherein the plurality of filaments extend continuously (col 3 lines 30-37 and col 3 lines 49-55) to a second braided region (second braided region, see annotated Fig. 2 below) along the elongate member, wherein the plurality of filaments along the second braided region form a second braided pattern (second braided pattern described in col 2, lines 40-48, wherein the strand angle is 38 degrees) different from the first braided pattern (38 degrees vs 60 degrees).  

    PNG
    media_image1.png
    373
    714
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    515
    1060
    media_image2.png
    Greyscale

Regarding claim 2, Gold discloses the medical device of claim 1, wherein the plurality of filaments continuously transition from the first braided pattern to the second braided pattern along a transition region (transitional area 27, col 2 line 49).  
Regarding claim 4, Gold discloses the medical device of claim 1, wherein the filaments forming the first braided pattern are interwoven in a diamond -half load braid pattern (diamond half load braid pattern shown in Fig. 2).  
Regarding claim 6, Gold discloses the medical device of claim 1, wherein the plurality of filaments of the first braided region define a first pitch angle (first pitch angle forms a strand angle that is 60 degrees, col 2 lines 49-60), and wherein the plurality filaments of the second braided region define a second pitch angle (second pitch angle forms a strand angle that is 38 degrees, col 2, lines 40-48) different from the first pitch angle.  
Regarding claim 7, Gold discloses the medical device of claim 1, wherein a first filament of the plurality of filaments extends parallel to a second filament of the plurality of filaments to form a first pair of filaments in the second braided region (see annotated Fig. 2 below).  

    PNG
    media_image3.png
    515
    1060
    media_image3.png
    Greyscale

Regarding claim 8, Gold discloses the medical device of claim 7, wherein a third filament of the plurality of filaments extends parallel to a fourth filament of the plurality of filaments to form a second pair of filaments in the second braided region (see annotated Fig. 2 above).  
Regarding claim 9, Gold discloses the medical device of claim 8, wherein the first pair of filaments is interwoven with the second pair of filaments in the second braided region (see annotated Fig. 2 above).  
Regarding claim 11, Gold discloses the medical device of claim 1, wherein the plurality of filaments are disposed along the outer surface of the elongate tubular member (col 2 lines 11-14).  
Regarding claim 12, Gold discloses a guide catheter (catheter 10, col 2 line 21, fully capable of being used as a guide catheter), comprising: an elongate shaft (extrusion 12, col 2 line 30) having a lumen (lumen is within extrusion 12), an outer surface (outer surface of extrusion 12) and a plurality of reinforcing wires (braided wire sheath 16, col 2 line 32) disposed along the outer surface (Fig. 1); wherein the plurality of reinforcing wires are interwoven in a first braided pattern (first braided pattern forming a strand angle of 60 degrees, col 2 lines 49-60) along a first braided region (first braided region, see annotated Fig. 2 below) of the elongate shaft, and wherein the plurality of reinforcing wires extend continuously (col 3 lines 30-37 and col 3 lines 49-55) to a second braided region (second braided region, see annotated Fig. 2 below), and wherein the plurality of reinforcing wires of the second braided region form a second braided pattern (second braided pattern described in col 2, lines 40-48, wherein the strand angle is 38 degrees) different from the first braided pattern (38 degrees vs 60 degrees).  

    PNG
    media_image2.png
    515
    1060
    media_image2.png
    Greyscale

Regarding claim 13, Gold discloses the guide catheter of claim 12, wherein the plurality of reinforcing wires continuously transition from the first braided pattern to the second braided pattern along a transition region (transitional area 27, col 2 line 49).  
Regarding claim 14, Gold discloses the guide catheter of claim 12, wherein the reinforcing wires forming the first braided pattern are interwoven in a diamond - half load braid pattern (diamond half load braid pattern shown in Fig. 2).  
Regarding claim 16, Gold discloses the guide catheter of claim 12, wherein a first wire of the plurality of reinforcing wires extends parallel to a second wire of the plurality of reinforcing wires to form a first pair of wires in the second braided region (see annotated Fig. 2 below).  

    PNG
    media_image4.png
    515
    1060
    media_image4.png
    Greyscale

Regarding claim 17, Gold discloses the guide catheter of claim 16, wherein a third wire of the plurality of wires extends parallel to a fourth wire of the plurality of reinforcing wires to form a second pair of wires in the second braided region (see annotated Fig 2 above).  
Regarding claim 18, Gold discloses the guide catheter of claim 17, wherein the first pair of wires is interwoven with the second pair of wires in the second braided region (col 2 lines 11-14).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Gold.
Regarding claim 3, Gold discloses the medical device of claim 2.
Gold discloses the claimed invention except for wherein the transition region includes a length between 0.040 inches and 0.060 inches.  The specification does not teach the claimed length of the transition region to be critical.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to include a transition region length as claimed, since it has been held that where the general conditions of a claim are disclosed in the prior art (Gold teaches transitional areas 27 (col 2 line 49) of a given length (col 4 lines 15-19)), discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Gold in view of Cohen, US 6,217,565 B1.
Regarding claim 5, Gold discloses the medical device of claim 1.
Gold does not teach wherein the filaments forming the first braided pattern are interwoven in a herringbone braid pattern.  
However, Cohen teaches a catheter wherein the filaments (wires, col 4 line 64) are interwoven in a herringbone braid pattern (herringbone pattern, col 4 lines 62-65).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the first braided pattern to herringbone as taught by Cohen as a simple substitution of the braid pattern from half load diamond pattern to herringbone because both patterns are known in the art to obtain a catheter with increased torsional stiffness relative to a catheter without a braided region.  
Regarding claim 15, Gold discloses the guide catheter of claim 12.
Gold does not teach wherein the reinforcing wires forming the first braided pattern are interwoven in a herringbone braid pattern.  
However, Cohen teaches a catheter wherein the reinforcing wires (wires, col 4 line 64) are interwoven in a herringbone braid pattern (herringbone pattern, col 4 lines 62-65).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the first braided pattern to herringbone as taught by Cohen as a simple substitution of the braid pattern from half load diamond pattern to herringbone because both patterns are known in the art to obtain a catheter with increased torsional stiffness relative to a catheter without a braided region.  
Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gold in view of Lederman et al. (Lederman), US 2018/0243530 A1.
Regarding claim 10, Gold discloses the medical device of claim 9.
Gold does not teach wherein the first pair of filaments is interwoven with the second pair of filaments in diamond - full load braid pattern.  
However, Lederman teaches a catheter wherein the first pair of filaments (wires, P0004) is interwoven with the second pair of filaments (wires, P0004) in diamond - full load braid pattern (diamond, full load, P0004).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the braided pattern to a diamond full load braid as taught by Lederman as a simple substitution of the braid pattern from half load diamond pattern to full load diamond pattern because both patterns are known in the art to obtain a catheter with increased torsional stiffness relative to a catheter without a braided region.  
Regarding claim 19, Gold discloses the guide catheter of claim 18.
Gold does not teach wherein the first pair of filaments is interwoven with the second pair of filaments in diamond - full load braid pattern.  
However, Lederman teaches a catheter wherein the first pair of filaments (wires, P0004) is interwoven with the second pair of filaments (wires, P0004) in diamond - full load braid pattern (diamond, full load, P0004).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the braided pattern to a diamond full load braid as taught by Lederman as a simple substitution of the braid pattern from half load diamond pattern to full load diamond pattern because both patterns are known in the art to obtain a catheter with increased torsional stiffness relative to a catheter without a braided region.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A DOUBRAVA whose telephone number is (408)918-7561. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.A.D./Examiner, Art Unit 3783                                                                                                                                                                                                        
/LAURA A BOUCHELLE/Primary Examiner, Art Unit 3783